Citation Nr: 0819548	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  00-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left leg disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for residuals of a 
right hip injury.

5.  Entitlement to service connection for residuals of a left 
hand injury.

6.  Entitlement to service connection for flat feet (pes 
planus) or other disability of the feet.

7.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for a disability 
manifested by a chest cough.

9.  Entitlement to service connection for diabetes mellitus, 
type II. 


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1999 and January 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama that denied the issues on appeal. 

In a November 2007 decision, the Board remanded these issues 
for additional development.

In April 2008, the veteran attended a hearing at the RO 
before the undersigned.  A transcript of this hearing has 
been associated with the claims file.

In April 2008 the Board granted the veteran's motion to have 
his case advanced on its docket.  38 C.F.R. § 20.900(c) 
(2007). 

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a left leg disability and entitlement to 
service connection for post traumatic stress disorder (PTSD) 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1992 decision, the Board denied entitlement 
to service connection for a chronic back disability.  

2.  Evidence received since the April 1992 Board decision 
pertains to an element needed to substantiate the claim that 
was previously found to be lacking and raises a reasonable 
probability of substantiating the claim for service 
connection for a chronic low back disability.

3.  The veteran has a current chronic low back disability 
that is causally related to service.  

4.  The veteran has bilateral pes planus flat feet was not 
noted at entry into service and is show to have been 
originated during active service.

5.  While the veteran had in service complaints of right hip 
pain; there is no competent evidence that the veteran 
currently has a right hip condition.

6.  While the veteran had in service complaints of coughing; 
there is no competent evidence that the veteran has a current 
disability manifested by coughing.

7.  While the veteran had an in service injury to his right 
hand; there is no competent evidence that the veteran 
currently has a left hand disability.

8.  The veteran did not serve in Vietnam.

9.  The veteran is not shown to have been exposed to Agent 
Orange in connection with his duties in service.

10.  The veteran has Type II diabetes mellitus, first 
demonstrated many years after service.

11.  The veteran's Type II diabetes mellitus is not related 
to any in-service disease or injury, including exposure to 
Agent Orange or other herbicides.


CONCLUSIONS OF LAW

1.  The April 1992 Board decision, which denied entitlement 
to service connection for a chronic back disability, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the April 1992 Board decision is 
new and material and the claim of entitlement to service 
connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  The criteria for service connection for a low back 
disability and pes planus are met.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1154 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

4.  A right hip disability was not incurred in or aggravated 
by military service and may not be presumed to be of service 
onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

5.  A left hand disability was not incurred in or aggravated 
by military service and may not be presumed to be of service 
onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131(West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  A coughing disability was not incurred in or aggravated 
by military service and may not be presumed to be of service 
onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131(West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309. 

7.  Diabetes mellitus was neither incurred in nor aggravated 
by military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Regarding the veteran's claims for whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for a low back condition and 
entitlement to service connection for a low back condition 
and pes planus, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating her 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decisions to reopen and to grant the claims for service 
connection for a low back disability and pes planus, further 
assistance is unnecessary to aid the veteran in 
substantiating his claims.  

Regarding the other issues on appeal, proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2007).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

In a letters issued in May 2004 and March 2006, the RO 
notified the veteran of the evidence needed to substantiate 
his claims for service connection.  These letters satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element, the VCAA letters 
contained a notation that the veteran should send VA any 
information in his possession that pertained to his claim.  
This statement served to advise the veteran to submit any 
evidence in his possession pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the May 2004 and March 2006 letters.  However, the veteran 
did not receive notice about the evidence needed to establish 
a rating or notice regarding an effective date until a March 
2006 letter.  VCAA notice should be provided prior to the 
initial adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the May 2004 and March 2006 letters was cured 
by readjudication in a supplemental statement of the case and 
supplemental statement of the case, both dated in October 
2006.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, all required notice was given.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent a VA examination for his cough and his 
hip in May 2004 and the veteran's service medical records 
were associated with the file.

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  

To date, VA has not afforded the veteran a VA examination, or 
obtained a medical opinion regarding his diabetes and left 
hand disabilities.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  38 U.S.C.A. 
§ 5103A(c)(4).  Evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In the instant case, the veteran's service medical records do 
not contain evidence of diabetes or a left hand injury and 
there is no competent evidence that current diabetes or a 
left hand injury are related to his service.  The veteran has 
not reported a continuity of symptomatology extending from 
service.  For these reasons, an examination or opinion is not 
necessary.  Cf. McLendon v. Nicholson, 20 Vet App 79 (2006).

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. §5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").


I.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

The April 1992 Board decision denied service connection for a 
low back disability on the bases that the veteran's back 
symptoms noted in service were acute and transitory, resolved 
without producing chronic disability and were unrelated to 
the low back disability demonstrated many years after 
service.  Board decisions are final on the date of the date 
stamped on the face of the decision, unless the Chairman of 
the Board ordered reconsideration of the decision.  38 
U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C .F.R. § 
20.1100 (2007). 

In June 1992 and October 1992 letters, the RO informed the 
veteran that new and material evidence must be submitted to 
show that the veteran's condition was incurred in or 
aggravated in service and had bothered him continuously since 
his discharge.

To reopen the claim, new and material evidence must have been 
received since the last final denial of the claim on any 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  In this case the last final denial was the 
Board's April 1992 decision.

The veteran filed an application to reopen his claim for 
service connection for a low back condition that was received 
in June 1999.

For claims to reopen submitted prior to August 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received since the April 1992 Board decision 
includes a June 2003 VA examination.  The June 2003 VA 
examiner stated that it was as least as likely as not that 
the veteran's disability of his back was related to the 
injury he received while in service.

This statement relates to the previously unestablished 
element of a link between the veteran's current disability 
and his service.  This evidence is new and material.  As new 
and material evidence has been submitted the claim for 
service connection for a low back condition is reopened.   


II.  Entitlement to service connection for a low back 
disability and pes planus.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The service medical records show that in January 1958, the 
veteran reported injuring his low back after picking up a 
foot locker.  The impression included low back strain.  In 
March 1958, the veteran presented with complaints of low back 
pain.  An X-ray demonstrated scoliosis of the lumbar spine 
with narrowing of the intervertebral space L-5, S-1.  On 
entrance examination in April 1957, the clinical evaluation 
of the feet was normal.  In April 1958, there is a notation 
of flat feet and examination related marked pes planus.  In 
March 1959, the veteran reported swelling of the feet for 
several days and the diagnosis was pes planus, 3 degree.  No 
defects of the feet were noted on separation examination in 
March 1961, but a history of foot trouble was noted.  

In April 1988 the veteran presented to a private physician 
with complaints of severe back pain after falling off of a 
ladder at work.

In May 1988 the veteran underwent physical therapy at the 
Baptist Memorial Hospital.  The diagnosis was a left 
lumbosacral strain with sciatica.  

In March 1989 the veteran presented to Dr. Clayton Davie with 
complaints of low back pain.  The diagnosis was low back 
pain.

In November 2001 the veteran presented to the Birmingham, 
Alabama VA Medical Center (VAMC) with complaints of low back 
pain.

In June 2003 the veteran underwent a VA examination for his 
back.  He reported that he injured his back in service in 
1958.  He stated that his back had bothered him since.  The 
diagnosis was arthralgia of the lumbosacral spine.  An X-ray 
report showed scoliosis of the spine.  The examiner stated 
that it was as least as likely as not that the veteran's 
disability of the back was related to the injury he received 
in service.

The veteran underwent another VA examination in May 2004.  
The examiner reported that there was no evidence of the 
veteran's back injury in service.  The diagnosis was low back 
pain with no evidence of degenerative joint disease or 
degenerative disc disease as it was presumably muscular in 
origin.  He concluded that it was impossible to determine 
whether the veteran's pain was of military service or whether 
it was from falling off a ladder as one could only speculate.

On VA e VA examinations in June 2003 and May 2004, the 
diagnoses included congenital pes planus but there was no 
rationale notes for the finding that congenital 

At his April 2008 hearing, the veteran stated that he had 
experienced continuous problems with his back since he 
injured it in service.

Analysis

The record indisputably documents a current bilateral back 
disability as the veteran has been diagnosed with arthralgia 
of the lumbosacral spine and scoliosis of the spine.

The service treatment records are significant as they show 
treatment for a back injury in 1958.  Therefore, the element 
of an in-service injury is satisfied.

The remaining question is whether the current disability is 
the result of an injury or disability while in service.  

The June 2003 VA examiner stated that it was as least as 
likely as not that the veteran's disability of the back was 
related to the injury he received in service.  The June 2003 
VA examiner's opinion therefore provides competent evidence 
of a link between the veteran's current back disability and 
his injury in service.

While the May 2004 VA examiner stated that it was impossible 
to determine whether the veteran's pain was of military 
service or whether it was from falling off a ladder as one 
could only speculate, he also reported that there was no 
evidence of the veteran's back injury in service despite the 
March 1958 service medical record when the veteran presented 
with complaints of low back pain.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the May 2004 VA opinion regarding the 
back condition is of less probative value than the opinion of 
the June 2003 VA examiner's opinion.  

Therefore, there is no competent evidence against the finding 
that there is a relationship between the veteran's current 
back disability and service.  The veteran has also reported a 
continuity of symptomatology.

Resolving reasonable doubt in the veteran's favor, the 
evidence shows a back injury in service, a continued back 
disability and a relationship between the current disability 
and service.  Accordingly, entitlement to service connection 
is established.  38 U.S.C.A. § 5107(b) (West 2002).

With regard to the claim for service connection for pes 
planus, the evidence shows that pes planus was not noted at 
entry into service and the veteran received treatment for pes 
planus during service.  While the post-service VA examination 
reports note a diagnosis of congenital pes planus, neither 
examiner give any rationale for finding that pes planus is 
congenital in nature.  Resolving reasonable doubt in the 
veteran's favor, the evidence shows that pes planus did not 
pre-exist active service and had its onset during active 
service.  As such, service connection for bilateral pes 
planus is warranted.  38 U.S.C.A. § 5107(b) (West 2002).


III.  Entitlement to service connection for residuals of a 
right hip injury.

Factual Background

In May 1957 the veteran presented for treatment as he had an 
injury to his right hip.  An examination of the hip revealed 
no abnormality.  The veteran's March 1961 separation 
examination was negative for complaints or treatments related 
to a right hip disability.

In May 2004 the veteran underwent a VA examination.  The 
examiner reported that the veteran stated that he had no 
right hip problems but rather problems of his left hip 
consisting of some burning pain in his right leg.  The 
diagnosis was arthralgias of the left hip.  X-rays were 
normal.

At his April 2008 hearing, the veteran testified that he had 
continual pain in his right hip.  He stated that his doctors 
told him that he had some degenerative changes.


Analysis

The evidence shows the veteran had complaints of a right hip 
injury while in service and the March 1961 separation 
examination was negative for findings or a diagnosis of a 
right hip disorder. 

However, the May 2004 VA examination revealed that the 
veteran had no right hip pain at the present time as the hip 
X-rays were negative.

In order to establish service connection, a claimant must 
have a current disability.  Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  To constitute a current disability, there 
must be evidence of the claimed condition at the time of the 
claim for benefits, as opposed to some time in the distant 
past.  Gilpin v. Brown, Id.  The veteran claimed entitlement 
to service connection in June 1999, and there was no evidence 
of a current disability at that time, nor has there been 
evidence of a current disability since that time.

The Board has considered the veteran's complaints of right 
hip pain, however, the Court has held that a symptom, such as 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom.  
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).

In this case, there has been no competent diagnosis of a 
current right hip disability supported by objective evidence 
of any underlying pathology or clinical disability.  While 
the veteran is competent to report symptoms, such as pain, as 
a layperson, he is not competent to diagnose an identifiable 
underlying malady or condition regarding the right hip. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.

In the absence of competent current findings of a right hip 
disability underlying the complaints of right hip pain, the 
elements of a successful service connection claim are not 
satisfied.  Since the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the- 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 




IV.  Entitlement to service connection for residuals of a 
left hand injury.

Factual Background

In August 1960 the veteran presented with an injury to his 
right hand.  X-rays showed no apparent fracture or 
dislocation.  The veteran's March 1961 separation examination 
was negative for complaints or treatments related to a hand 
disability.

In April 2002 the veteran presented to the VAMC with 
complications with fistula after the first sonogram duplex 
scan of his left wrist.  

At his April 2008 hearing, the veteran testified that he 
injured his left hand in service and currently had pain with 
arthritis setting in.

Analysis

The evidence shows the veteran had complaints of a right hand 
injury while in service.  The element of an in-service injury 
is therefore satisfied. 

However, there is no evidence that the veteran has a current 
right hand disability.  The Board notes that the veteran 
received treatment for his left hand and claims that he 
injured his left hand in service, but there is no evidence of 
an in service injury to his left hand.

In order to establish service connection, a claimant must 
have a current disability.  Gilpin v. Brown, supra.  To 
constitute a current disability, there must be evidence of 
the claimed condition at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. 
Brown, Id. The veteran claimed entitlement to service 
connection in June 1999, and there was no evidence of a 
current disability at that time, nor has there been evidence 
of a current disability since that time.

The Board has considered the veteran's complaints of left 
hand pain, however, the Court has held that a symptom, such 
as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, supra, vacated in part and 
remanded on other grounds sub. nom.  Sanchez-Benitez v. 
Principi, ; Evans v. West, supra (holding that there was no 
objective evidence of a current disability, where the medical 
records showed the veteran's complaints of pain, but no 
underlying pathology was reported).

In this case, there has been no competent diagnosis of a 
current right hand disability supported by objective evidence 
of any underlying pathology or clinical disability.  While 
the veteran is competent to report symptoms, such as pain, as 
a layperson, he is not competent to diagnose an identifiable 
underlying malady or condition regarding the right hip. 
Grottveit v. Brown, supra;  Espiritu v. Derwinski, supra.

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.

In the absence of competent current findings of a hand 
disability underlying the complaints of left hand pain, the 
elements of a successful service connection claim are not 
satisfied.  Since the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the- 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


V.  Entitlement to service connection for a disability 
manifested by a chest cough.

Factual Background

The veteran presented with complaints of persistent coughing 
on multiple occasions in service.  The veteran's March 1961 
separation examination indicated that the veteran had 
episodes of whooping cough.

In October 2001 the veteran presented to the VAMC with 
complaints of wheezing.

In May 2004 the veteran underwent a VA respiratory 
examination.  The veteran reported a cough as a respiratory 
problem.  The examiner stated that he really had no pulmonary 
problems.  His lungs were clear, there was no peripheral 
edema and his chest X-rays were normal.  The diagnosis was no 
pulmonary disease.

At his April 2008 the veteran testified that he developed a 
chronic cough which began while in service.

Analysis

The evidence shows the veteran had repeated complaints of 
coughing while in service.  The element of an in-service 
injury is therefore satisfied. 

However, the May 2004 VA examination revealed that the 
veteran had no pulmonary disabilities as the chest X-ray was 
negative.

In order to establish service connection, a claimant must 
have a current disability.  Gilpin v. Brown, supra.  To 
constitute a current disability, there must be evidence of 
the claimed condition at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. 
Brown, Id. The veteran claimed entitlement to service 
connection in June 1999, and there was no evidence of a 
current disability at that time, nor has there been evidence 
of a current disability since that time.

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.


VI.  Entitlement to service connection for diabetes mellitus, 
type II.

Applicable laws and regulations in diabetes, type II claims

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)(2007).

Type II diabetes mellitus manifested to a degree of 10 
percent at any time after service shall be service connected, 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, and the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. §§ 3.309(e); 3.307(a)(6)(ii) 
(2007).

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994). 


Factual Background

The veteran's service medical records are negative for 
diagnoses, treatments or symptoms of diabetes mellitus.  The 
veteran's March 1961 separation examination had no findings 
of diabetes mellitus and no symptoms consistent with diabetes 
mellitus. 

In June 1996 the veteran was admitted to the Gasden Regional 
Medical Center.  It was noted that he had borderline diabetes 
mellitus.

In September 1999 the veteran presented for treatment at the 
VAMC.  It was noted that the veteran had had diabetes for "a 
number of years".

In November 2001, the veteran presented to the VAMC.  The 
doctor noted that the veteran had diabetes mellitus since 
1960.

In April 2002 the veteran presented to the VAMC.  The doctor 
noted that the veteran had diabetes mellitus since 1970.

In July 2003 the veteran presented to the VAMC.  A history of 
Type II diabetes mellitus since 1957 was reported.

At his April 2008 hearing the veteran testified that he was 
treated on multiple occasions in service as he was sick.  He 
reported that he was told to watch his diet regarding sugary 
food.

Analysis

Because the veteran did not serve in the Republic of Vietnam, 
he is not presumed to have been exposed to herbicides.  38 
C.F.R. §§ 3.307 (a)(6)(iii); 3.309(e). 

While VAMC treatment reports note that the veteran's diabetes 
mellitus began in 1957 and 1960, the service medical records 
for this time period are negative for complaints or 
treatments related to diabetes mellitus.  Additionally other 
VAMC treatment reports note that the veteran's diabetes 
mellitus began in 1975 while the first record of the veteran 
being diagnosed with diabetes mellitus was in June 1996.  
Therefore, the evidence does not suggest that his diabetes 
mellitus was manifested within one year of separation from 
service.  Thus, the veteran is not entitled to service 
connection for diabetes mellitus on a presumptive condition 
under the criteria applicable to chronic diseases.  38 C.F.R. 
§§ 3.307, 3.309(a).

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Stefl v. Nicholson, 
No. 04-2192 (U.S. Vet. App. Mar. 27, 2007); see also Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994). 

However, the service and post-service medical records fail to 
establish a causal relationship or linkage between the 
veteran's diabetes and any event or incident of his active 
duty service.  He has not reported a continuity of 
symptomatology.

None of the medical records even mention the etiology of the 
veteran's diabetes mellitus.  In the absence of competent and 
credible medical evidence establishing a medical nexus 
between the veteran's current disability and his active 
service, service connection for diabetes mellitus on a direct 
basis must be denied.

As there is no competent evidence linking current diabetes 
mellitus to service, the preponderance of the evidence is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the doctrine of reasonable doubt is not 
for application and the claim for service connection for 
diabetes mellitus, including as a result of herbicide 
exposure, must be denied on both a presumptive and direct 
basis.  Gilbert v. Derwinski, supra. 

(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence has been received and a claim of 
entitlement to service connection for a low back disability 
is reopened.

Service connection for a low back disability is granted.

Service connection for bilateral pes planus is granted.

Service connection for residuals of a right hip injury is 
denied.

Service connection for residuals of a left hand injury is 
denied.

Service connection for a disability manifested by a chest 
cough is denied.

Service connection for diabetes mellitus, type II is denied. 


REMAND

Regarding the veteran's claim of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a left leg disability, the VCAA 
requires, that VA inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  In the context 
of a claim to reopen, that the Secretary look at the bases 
for the prior denial and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran was provided with a VCAA notice letter in May 
2004.  However, it did not contain the specific information 
required by Kent. 

Regarding the veteran's claim for entitlement to service 
connection for PTSD, the veteran has asserted that his 
diagnosed PTSD is a result of his experiences at Elmendorf 
Air Force Base in Alaska.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In an August 2002 statement and at the April 2008 hearing, 
the veteran described his stressful incidents during his time 
Elmendorf Air Force Base in Alaska.  He testified that around 
1959 or 1960, he witnessed a plane crash.  The veteran was 
responsible for driving a refrigerated truck to the crash 
site and was involved with the clean up.  

The RO should attempt to verify the claimed stressors and, if 
verified, afford the veteran a VA examination to determine 
whether any corroborated in-service event is sufficient to 
support a diagnosis of PTSD. 


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with notice of the 
evidence that must be presented to 
substantiate the elements of a claim for 
service connection for a left leg 
disability that were found to be 
deficient in the Board's April 1992 
decision which denied the veteran's claim 
for service connection.  That decision 
was premised on findings that there was 
no evidence that the claimed condition 
was incurred by military service as leg 
pain was first shown to be present almost 
30 years after the veteran had completed 
active duty.  Inform the veteran that, to 
substantiate the claim, competent medical 
evidence (usually supplied by a physician 
or other qualified medical professional) 
would be needed to show that the 
veteran's left leg disability had its 
onset in service or is the result of a 
disease or injury in active service.

2.  The RO should contact U. S. Army and 
Joint Services Records Research Center 
(JSRRC) and request verification of the 
claimed stressors as provided by the 
veteran.  The RO should detail the 
stressors claimed by the veteran, in 
particular that he witnessed claimed a 
plane crash in 1959 or 1960 and helped 
with the clean up while stationed at 
Elmendorf Air Force Base in Alaska, and 
request that the JSRRC provide any 
available information that might 
corroborate the veteran's alleged in- 
service stressors. 

3.  If and only if evidence corroborating 
the occurrence of (a) specifically 
claimed in-service stressful 
experience(s) is received should the RO 
schedule the veteran for a VA psychiatric 
examination.

The veteran's entire claims file must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions. In rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and comment 
upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

4.  Thereafter, the RO should adjudicate 
the remaining claims on appeal.  If any 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case, and return the 
case to the Board if otherwise in order. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


